Filed 4/20/22 P. v. Walker CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079933
           Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 1091957)
                    v.

 MICHAEL EDWARD WALKER II,                                                                OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Scott T.
Steffen, Judge.
         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and Michael
Dolida, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       In 2006, a jury convicted Michael Edward Walker II (appellant) of 13 offenses,
including attempted murder and assault with a deadly weapon, and found true numerous
gang, firearm, and great bodily injury enhancements. The trial court sentenced appellant
to 50 years to life plus 57 years. In 2016, the trial court granted a portion of appellant’s
petition for writ of habeas corpus and stayed several gang and firearm enhancements,
reducing the determinate portion of appellant’s sentence to 42 years four months. In
2019, the trial court resentenced appellant pursuant to former Penal Code1 section 1170,
subdivision (d),2 based on a letter from the Secretary of the California Department of
Corrections and Rehabilitation (CDCR). The court followed the CDCR’s
recommendation and stayed two great bodily injury enhancements, but imposed sentence
for the enhancements previously stayed pursuant to the 2016 habeas petition. As a result,
the determinate portion of his sentence was increased to 56 years.
       Appellant raises several claims related to his 2019 sentence. We agree appellant’s
section 667.5, subdivision (b) prior prison term enhancement must be stricken in light of
newly enacted legislation, and will remand the case to the trial court to conduct “ ‘a full
resentencing as to all counts.’ ” (People v. Buycks (2018) 5 Cal.5th 857, 893.) Because
appellant must be fully resentenced, it is unnecessary for this court to reach the merits of
the remaining claims on appeal.




1      All further statutory references are to the Penal Code unless otherwise indicated.
2       During the pendency of this appeal, the Legislature enacted Assembly Bill No.
1540 (2021-2022 Reg. Sess.), which moved former section 1170, subdivision (d)’s recall
and resentencing provisions to the newly enacted section 1170.03. (Stats. 2021, ch. 719,
§ 3.1, eff. Jan. 1, 2022. )


                                              2.
                                           BACKGROUND
I.          2006 Conviction and Sentence
            In 2006 a jury convicted appellant of numerous offenses related to a series of
shootings in Modesto, California. We need not discuss the facts underlying appellant’s
conviction in detail because they are not relevant to this appeal.3
            The trial court sentenced appellant to 50 years to life plus 57 years in state prison
as follows:4

    Count    Section(s)                Offense and         Sentence(s)                  Total Sentence
                                       Enhancement(s)
    I        664/187                   Attempted           14 Years (Middle term of     25 Years to Life
                                       Murder              7 years doubled pursuant     Plus 24 Years
                                                           to 667, subd. (d) for
                                                           appellant’s strike prior.)

             12022.53, subd. (d)       Discharge of a      25 Years to Life
                                       Firearm – GBI

             186.22, subd. (b)(1)(C)   Gang                10 Years
                                       Enhancement
    II       245, subd. (a)(1)         Assault with a      6 Years (Middle term of      23 Years –
                                       Deadly Weapon       3 years doubled pursuant     Concurrent and
                                                           to 667, subd. (d) for        Stayed Pursuant to
                                                           appellant’s strike prior.)   Section 654

             12022.5, subd. (a)        Personal Use of a   4 Years
                                       Firearm


3      For a detailed description of the underlying facts, see our opinion affirming
appellant’s conviction. (People v. Walker (May 20, 2009, F052529) [nonpub. opn.].)
4      This summary of appellant’s sentence is drawn from the trial court’s 2006 abstract
of judgment. In our prior opinion, People v. Walker, supra, F052529, we stated appellant
was convicted of “five counts of assault with a firearm.” This is inconsistent with the
2006 abstract, which states appellant was convicted of four counts of assault with a
deadly weapon and one count of assault with a firearm.
       While we are unable to resolve this discrepancy from the record before us on
appeal, it has no impact on our analysis. Nonetheless, when appellant is resentenced in
accordance with this opinion, the trial court should ensure the amended abstract of
judgment accurately reflects the judgment imposed.


                                                     3.
      12022.7, subd. (a)        Personal             3 Years
                                Infliction of GBI

      186.22, subd. (b)(1)(C)   Gang                 10 Years
                                Enhancement
III   245, subd. (a)(1)         Assault with a       2 Years (1/3 middle term     7 Years 8 Months
                                Deadly Weapon        of 3 years, doubled          – Consecutive
                                                     pursuant to 667, subd. (d)
                                                     for appellant’s strike
                                                     prior.)

      12022.5, subd. (a)        Personal Use of a    1 Year 4 Months (1/3
                                Firearm              middle term of 4 years)

      12022.7, subd. (a)        Personal             1 Year (1/3 middle term)
                                Infliction of GBI

      186.22, subd. (b)(1)(C)   Gang                 3 Years 4 Months (1/3
                                Enhancement          middle term of 10 years)
V     664/187                   Attempted            4 Years 8 Months (1/3        25 Years to Life
                                Murder               middle term of 7 years,      Plus 8 Years –
                                                     doubled pursuant to 667,     Consecutive
                                                     subd. (d) for appellant’s
                                                     strike prior.)

      12022.53, subd. (d)       Discharge of a       25 Years to Life
                                Firearm – GBI

      186.22, subd. (b)(1)(C)   Gang                 3 Years 4 Months (1/3
                                Enhancement          middle term of 10 years)
VI    246                       Discharging a        10 Years (Middle term of     25 Years to Life
                                Firearm at an        5 years doubled pursuant     Plus 20 Years –
                                Occupied             to 667, subd. (d) for        Concurrent and
                                Vehicle              appellant’s strike prior.)   Stayed Pursuant to
                                                                                  654

      12022.53, subd. (d)       Discharge of a       25 Years to Life
                                Firearm – GBI

      186.22, subd. (b)(1)(C)   Gang                 10 Years
                                Enhancement
VII   245, subd. (a)(1)         Assault with a       2 Years (1/3 middle term     6 Years 8 Months
                                Deadly Weapon        of 3 years, doubled          – Concurrent
                                                     pursuant to 667, subd. (d)
                                                     for appellant’s strike
                                                     prior.)

      12022.5, subd. (a)        Personal Use of a    1 Year 4 Months: (1/3
                                Firearm              middle term of 4 years)




                                                4.
       186.22, subd. (b)(1)(C)   Gang                  3 Years 4 Months (1/3
                                 Enhancement           middle term of 10 years)
VIII   246                       Discharging a         3 Years 4 Months (1/3        6 Years 8 Months
                                 Firearm at an         middle term of 5 years,      – Consecutive
                                 Occupied              doubled pursuant to 667,
                                 Vehicle               subd. (d) for appellant’s
                                                       strike prior.)

       186.22, subd. (b)(1)(C)   Gang                  3 Years, 4 Months (1/3
                                 Enhancement           middle term of 10 years)
IX     245, subd. (a)(1)         Assault with a        2 Years (1/3 middle term     6 Years 8 Months
                                 Deadly Weapon         of 3 years, doubled          – Concurrent and
                                                       pursuant to 667, subd. (d)   Stayed Pursuant to
                                                       for appellant’s strike       654
                                                       prior.)

       12022.5, subd. (a)        Personal Use of a     1 Year 4 Months (1/3
                                 Firearm               middle term of 4 years)

       186.22, subd. (b)(1)(C)   Gang                  3 Years 4 Months (1/3
                                 Enhancement           middle term of 10 years)
X      245, subd. (a)(2)         Assault with a        2 Years (1/3 middle term     6 Years 8 Months
                                 Firearm               of 3 years, doubled          – Concurrent and
                                                       pursuant to 667, subd. (d)   Stayed Pursuant to
                                                       for appellant’s strike       654
                                                       prior.)

       12022.5, subd. (a)        Personal Use of a     1 Year 4 Months (1/3
                                 Firearm               middle term of 4 years)

       186.22, subd. (b)(1)(C)   Gang                  3 Years 4 Months (1/3
                                 Enhancement           middle term of 10 years)
XI     417, subd. (c)            Brandishing a         1 Year 4 Months (1/3         2 Years 4 Months
                                 Firearm at a          middle term of 2 years,      – Consecutive
                                 Peace Officer         doubled pursuant to 667,
                                                       subd. (d) for appellant’s
                                                       strike prior.)


       186.22, subd. (b)(1)(A)   Gang                  1 Year (1/3 middle term
                                 Enhancement           of 3 years)
XII    69                        Resisting an          1 Year 4 Months (1/3         2 Years 4 Months
                                 Executive             middle term of 2 years,      – Consecutive
                                 Officer               doubled pursuant to 667,
                                                       subd. (d) for appellant’s
                                                       strike prior.)

       186.22, subd. (b)(1)(A)   Gang                  1 Year (1/3 middle term
                                 Enhancement           of 3 years)




                                                  5.
 XIII    Former 12021, subd. (a)   Felon in           1 Year, 4 Months (1/3       2 Years 4 Months
                                   Possession of a    middle term of 2 years,     – Concurrent
                                   Firearm            doubled pursuant to 667,
                                                      subd. (d) for appellant’s
                                                      strike prior.)

         186.22, subd. (b)(1)(A)   Gang               1 Year (1/3 middle term
                                   Enhancement        of 3 years)
 XIV     Veh. Code 2800.2,         Evading a Peace    1 Year 4 Months (1/3        2 Years 4 Months
         subd. (a)                 Officer            middle term of 2 years,     – Concurrent
                                                      doubled pursuant to 667,
                                                      subd. (d) for appellant’s
                                                      strike prior.)

         186.22, subd. (b)(1)(A)   Gang                1 Year (1/3 middle term
                                   Enhancement         of 3 years)
         Prior Serious Felony Enhancement – 667, subd. (a)                        5 Years

         Prior Prison Term Enhancement – 667.5, subd. (b)                         1 Year



II.     2016 Resentencing Pursuant to Petition for Writ of Habeas Corpus
        In August 2016, the trial court granted an unopposed portion of a petition for writ
of habeas corpus in which appellant claimed several of his enhancements should have
been stayed in accordance with People v. Rodriguez (2009) 47 Cal.4th 501 (Rodriguez).
In Rodriguez, our high court held that “a defendant’s single act of personally using a gun
during the commission of a felony could not be used to support both a sentence
enhancement for personal use of a firearm under [section 12022.5, subdivision (a)] and to
elevate the punishment for a criminal street gang allegation to a ‘violent felony’ under
section 186.22, subdivision (b)(1)(C).” (People v. Le (2015) 61 Cal.4th 416, 419, fn.
omitted.) The People conceded appellant’s Rodriguez claims, and the court modified
appellant’s sentence by staying the following enhancements: On count I, the court stayed
the section 186.22, subdivision (b)(1)(C) gang enhancement; on count III, the court
stayed the section 12022.5, subdivision (a) firearm enhancement; and on count V, the
court stayed the section 186.22, subdivision (b)(1)(C) enhancement. These modifications
reduced appellant’s total sentence to 50 years to life plus 42 years four months.



                                                 6.
III.   2018 Resentencing Pursuant to CDCR Letter
       In June 2018 the Secretary of the CDCR sent a letter authorizing the trial court to
resentence appellant pursuant to former section 1170, subdivision (d). The CDCR asked
the court to review appellant’s sentence in light of People v. Gonzalez (2009) 178
Cal.App.4th 1325 (Gonzalez). In Gonzalez, the appellate court followed the reasoning in
Rodriguez and held a defendant’s single act of inflicting great bodily injury could not be
used to support both a great bodily injury enhancement and to elevate the punishment for
a criminal street gang allegation to a “ ‘violent felony’ ” under section 186.22,
subdivision (b)(1)(C). (Gonzalez, at pp. 1331–1332.) Here, the CDCR noted appellant’s
sentence included a conviction for assault with a deadly weapon (§ 245, subd. (a)(1)), and
that the court had imposed sentence for both a great bodily injury enhancement and a
gang enhancement on that count.
       In response to the CDCR’s letter, the trial court calendared the matter for further
proceedings. Appellant was initially represented by appointed counsel, and the matter
was continued numerous times while appellant remained in the custody of the CDCR.
Appellant did not personally appear in court until August 14, 2019. At that hearing,
appellant informed the court he wished to represent himself. The court granted
appellant’s Faretta5 motion and relived court-appointed counsel.
       After granting the Faretta motion, the court stated the issue before it was whether
appellant should be resentenced in accordance with the CDCR’s letter. Appellant
responded he was “not here to discuss that matter,” and that he wanted the court “to read
the formal reading of the judgment and formal allocution.” The court refused, stating,
“[t]here is no reason to do it.” Appellant then asked to submit documents to “challenge
[the court’s] jurisdiction.” The court briefly reviewed the documents and described them
as “relating to wills, trusts, security agreements and the like.” The court informed


5      Faretta v. California (1975) 422 U.S. 806.


                                             7.
appellant it would allow him to file the documents after serving the People and providing
a proof of service but explained the documents do not appear “relevant to resentencing.”
       The court then asked appellant if he was ready to be resentenced. Appellant
replied: “I just ask for you to read the formal reading of the judgment and formal
allocution, which you already said that you refused to do.” The court responded: “Well,
there’s nothing to be gained by it. I can—and there was no allocution. But there was a
judgment. I can read that. [¶] All right. On December 12, 2006, the defendant was
sentenced as follows.” The court then read the 2006 sentence in its entirety. However,
the court made no mention of appellant’s 2016 resentencing pursuant to the petition for
writ of habeas corpus.
       After reading the 2006 sentence, the court addressed the CDCR’s letter, and
ordered the section 12022.7, subdivision (a) enhancements on counts 2 and 3 stayed in
accordance with Gonzalez. The court asked appellant if there was anything else to
address, and appellant replied “no.” The court concluded the hearing by stating the
abstract of judgment would be completed within a couple of days.
       The determinate abstract of judgment prepared following the August 14, 2019,
sentencing hearing matches appellant’s 2006 sentence, except for the section 12022.7,
subdivision (a) enhancements stayed in accordance with the CDCR’s letter. The
enhancements stayed pursuant to the petition for writ of habeas corpus are not stayed in
the 2019 determinate abstract of judgment. The total sentence listed is 50 years to life
plus 56 years.
                                      DISCUSSION
I.     The Prior Prison Term Enhancement Must Be Stricken in Light of Senate
       Bill No. 136 and Senate Bill No. 483.
       Appellant contends his prior prison term enhancement must be stricken in light of
Senate Bill No. 136 (2019-2020 Reg. Sess.; Senate Bill 136). Effective January 1, 2020,
Senate Bill 136 amended section 667.5, subdivision (b) such that a one-year prior prison



                                            8.
term enhancement now only applies if a defendant served a prison term for a sexually
violent offense as defined in Welfare and Institutions Code section 6600, subdivision (b).
Senate Bill 136 is silent as to retroactivity, but appellant contends it applies retroactively
to judgments not final on appeal. (See In re Estrada (1965) 63 Cal.2d 740, 742.)
Respondent agrees Senate Bill 136 applies retroactively to nonfinal judgments, but argues
resentencing pursuant to former section 1170, subdivision (d), does not reopen an
otherwise final judgment.
       While this appeal was pending, the Legislature enacted Senate Bill No. 483 (2021-
2022 Reg. Sess.; Senate Bill 483). Effective January 1, 2022, Senate Bill 483 added
section 1171.1, which states: “Any sentence enhancement that was imposed prior to
January 1, 2020, pursuant to subdivision (b) of Section 667.5, except for any
enhancement imposed for a prior conviction for a sexually violent offense … is legally
invalid.” We therefore need not address the parties’ contentions regarding the
retroactivity of Senate Bill 136, because Senate Bill 483 extended the modifications
brought about by Senate Bill 136 to all judgments, including judgments already final on
appeal.
       Appellant’s prior prison term enhancement was based on convictions for
possession for sale of a controlled substance (Health & Saf. Code, § 11351) and resisting
an executive officer (§ 69), neither of which is a sexually violent offense. Therefore, in
light of Senate Bill 136 and Senate Bill 483, we remand this matter for the trial court to
strike the enhancement under section 667.5, subdivision (b), and to resentence appellant.
II.    We Need Not Reach the Merits of Appellant’s Remaining Claims Because the
       Trial Court Must Conduct a Full Resentencing as to All Counts.
       Appellant’s remaining claims on appeal are as follows: (1) the trial court violated
former section 1170, subdivision (d)(1), by imposing a greater sentence upon
resentencing; (2) the trial court violated section 1170.1, subdivisions (f) and (g) by
imposing multiple enhancements for the same act of using a firearm (Rodriguez, supra,


                                              9.
47 Cal.4th 501), and imposing multiple enhancements for the same act of inflicting great
bodily injury (Gonzalez, supra, 178 Cal.App.4th 1325); (3) the trial court violated section
1200, which requires formal arraignment and allocution prior to sentencing; and (4) the
matter should be remanded for the trial court to consider appellant’s ability to pay fines
and fees in accordance with People v. Dueñas (2019) 30 Cal.App.5th 1157.
       As explained above, the matter must be remanded, and appellant must be
resentenced. Under the full resentencing rule, the trial court must resentence appellant on
all counts. Our high court explained in Buycks that “when part of a sentence is stricken
on review, on remand for resentencing ‘a full resentencing as to all counts is appropriate,
so the trial court can exercise its sentencing discretion in light of the changed
circumstances.’ ” (People v. Buycks, supra, 5 Cal.5th at p. 893.) We therefore need not
reach the merits of appellant’s remaining claims regarding his 2019 resentencing because
he must be fully resentenced. If appellant so chooses, he may address these claims in the
trial court on remand.
       We take no position on how the trial court should exercise its sentencing
discretion when it resentences appellant. However, to assist the trial court and the
parties, we note that when the trial court resentenced appellant at the August 14, 2019,
resentencing hearing, the court referred only to the original sentence imposed in 2006. It
is unclear from the record why the trial court did not address the 2016 resentencing. On
remand, it may be necessary for the trial court to consider the 2016 resentencing, and
what impact, if any, it may have on any subsequent resentencing.
                                      DISPOSITION
       Appellant’s sentence is vacated and this matter is remanded for resentencing. The
trial court shall strike the enhancement imposed under section 667.5, subdivision (b).




                                             10.
Following resentencing, the trial court shall forward a new abstract of judgment to the
appropriate authorities. In all other respects, appellant’s judgment is affirmed.



                                                                        LEVY, Acting P. J.
WE CONCUR:



DETJEN, J.



PEÑA, J.




                                            11.